DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/29/2019 has been entered.  Claims 1-20 are examined. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s attorney, Ms. Jeong Hyun Ju on 02/26/2021.
The claims  have been amended as follows:
Claim 1.	A combustor comprising:
a plurality of combustion nozzles;
a cooling chamber configured to surround the plurality of combustion nozzles;
an inner liner configured to surround one end of the cooling chamber and to have a plurality of through-holes that are formed in a circumferential direction in an end region surrounding the one end of the cooling chamber and, the plurality of through-holes are arranged along a circular virtual line 
connecting the plurality of through-holes;
an outer liner configured to surround the inner liner and to be spaced apart from the inner liner at a predetermined interval;
a plurality of protrusions spaced apart from each other in the circumferential direction, disposed in the end region between the inner liner and the outer liner, formed on an outer circumferential surface of the outer liner, each of the plurality of protrusions comprising:
a support block connected to the outer circumferential surface of the inner liner and formed as a first six-sided shape, and
an insertion block connected to a radially outwardly facing side of the first six-sided shape and formed as a second six-sided shape, the second six-sided shape including a radially inwardly facing side that overlaps at least a portion of the radially outwardly facing side of the first six-sided shape, the radially inwardly facing side of the second six-sided shape including a portion that is spaced apart from the outer circumferential surface of the inner liner and overlaps the circular virtual line in a direction perpendicular to the outer circumferential surface of the inner liner; and
a plurality of accommodation portions connected to an inner circumferential surface of the outer liner so as to respectively correspond to the plurality of protrusions and configured to receive the respective insertion blocks of the plurality of protrusions,
wherein the second six-sided shape of the insertion block includes a first axially facing side and a second axially facing side opposite to the first axially facing side,
wherein the radially inwardly facing side of the second six-sided shape includes a flat surface that extends from the first axially facing side to the second axially facing side, the flat surface including
a first portion disposed toward the first axially facing side, and
a second portion that is disposed toward the second axially facing side and coincides with the portion of the radially inwardly facing side of the second six-sided shape that is spaced apart from the outer circumferential surface of the inner liner, and
wherein the insertion block is configured to be disposed on the support block with only the first portion of the radially inwardly facing side of the second six-sided shape being in contact with the support block.
Claim 14.	A combustor comprising: a plurality of combustion nozzles;
a cooling chamber configured to surround the plurality of combustion nozzles;
, the plurality of through-holes are arranged along a circular virtual line 
connecting the plurality of through-holes;
an outer liner configured to surround the inner liner and to be spaced apart from the inner liner at a predetermined interval;
an inner transition piece configured to be connected to one end of the inner liner, a high-pressure gas combusted in the inner liner flowing through the inner transition piece;
an outer transition piece configured to surround the inner transition piece and to be spaced apart from the inner transition piece at a predetermined interval;
a plurality of protrusions spaced apart from each other in the circumferential direction, disposed in the end region between the inner liner and the outer liner, formed on an outer circumferential surface of the inner liner, and configured to maintain the predetermined interval between the inner liner and [[an]] the outer liner, each of the plurality of protrusions comprising:
a support block connected to the outer circumferential surface of the inner liner and formed as a first six-sided shape, and
an insertion block connected to a radially outwardly facing side of the first six-sided shape and formed as a second six-sided shape, the second six-sided shape including a radially inwardly facing side that overlaps at least a portion of the radially outwardly facing side of the first six-sided shape, the radially inwardly facing side of the second six-sided shape including a portion that is spaced apart from the outer circumferential surface of the inner liner and overlaps the circular virtual line in a direction perpendicular to the outer circumferential surface of the inner liner;
a plurality of accommodation portions connected to an inner circumferential surface of the outer liner so as to respectively correspond to the plurality of protrusions and configured to receive the respective insertion blocks of the plurality of protrusions; and
a bent fixing portion configured to be connected to a side of each of the plurality of protrusions and to fix each protrusion into a corresponding accommodation portion of the plurality of accommodation portions,

wherein the radially inwardly facing side of the second six-sided shape includes a flat surface that extends from the first axially facing side to the second axially facing side, the flat surface including
a first portion disposed toward the first axially facing side, and
a second portion that is disposed toward the second axially facing side and coincides with the portion of the radially inwardly facing side of the second six-sided shape that is spaced apart from the outer circumferential surface of the inner liner, and
wherein the insertion block is configured to be disposed on the support block with only the first portion of the radially inwardly facing side of the second six-sided shape being in contact with the support block.
Claim 15.	A gas turbine comprising:
a compressor configured to compress air supplied from outside;
a combustor configured to mix the air compressed by the compressor with fuel so as to combust the mixture; and
a turbine comprising a plurality of turbine blades rotated by the combustion gas combusted in the combustor,
wherein the combustor comprises
a plurality of combustion nozzles,
a cooling chamber configured to surround the plurality of combustion
nozzles,
an inner liner configured to surround one end of the cooling chamber and to have a plurality of through-holes formed in a circumferential direction in an end region surrounding the one end of the cooling chamber and, the plurality of through-holes are arranged along a circular virtual line connecting the plurality of through-holes,
an outer liner configured to surround the inner liner and to be spaced apart from the inner liner at a predetermined interval,
the outer liner, each of the plurality of protrusions comprising:
a support block connected to the outer circumferential surface of the inner liner and formed as a first six-sided shape, and
an insertion block connected to a radially outwardly facing side of the first six-sided shape and formed as a second six-sided shape, the second six-sided shape including a radially inwardly facing side that overlaps at least a portion of the radially outwardly facing side of the first six-sided shape, the radially inwardly facing side of the second six-sided shape including a portion that is spaced apart from the outer circumferential surface of the inner liner and overlaps the circular virtual line in a direction perpendicular to the outer circumferential surface of the inner liner, and
a plurality of accommodation portions connected to an inner circumferential surface of the outer liner so as to respectively correspond to the plurality of protrusions and configured to receive the respective insertion blocks of the plurality of protrusions,
wherein the second six-sided shape of the insertion block includes a first axially facing side and a second axially facing side opposite to the first axially facing side,
wherein the radially inwardly facing side of the second six-sided shape includes a flat surface that extends from the first axially facing side to the second axially facing side, the flat surface including
a first portion disposed toward the first axially facing side, and
a second portion that is disposed toward the second axially facing side and coincides with the portion of the radially inwardly facing side of the second six-sided shape that is spaced apart from the outer circumferential surface of the inner liner, and
wherein the insertion block is configured to be disposed on the support block with only the first portion of the radially inwardly facing side of the second six-sided shape being in contact with the support block.

Allowable Subject Matter
6.	Claims 1-20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACEK LISOWSKI whose telephone number is (408)918-7635.  The examiner can normally be reached on Monday - Friday 7am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACEK LISOWSKI/Examiner, Art Unit 3741


/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741